FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofApril HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) HSBC HOLDINGS PLC 21 April 2016 Notification of Transactions of Persons Discharging Managerial Responsibilities ("PDMRs") and Connected Persons This announcement is made in accordance with 3.1.2 R and 3.1.4 R(1)(a). On 20 April, HSBC Holdings plc was advised that the following acquisitions relating to dividends of US$0.50 ordinary shares (the "Shares") took place in London on that date. Directors Name Price per Share Shares acquired Kathleen Casey US$32.0600 23 American Depositary Shares1 (representing 115 ordinary shares of US$0.50 each) Henri de Castries US$6.4120 Rona Fairhead US$6.4120 Douglas Flint £4.6374 Stuart Gulliver US$6.4120 Sam Laidlaw US$6.4120 Iain Mackay US$6.4120 Heidi Miller US$32.0600 24 American Depositary Shares1 (representing 120 ordinary shares of US$0.50 each) Marc Moses US$6.4120 Sir Simon Robertson US$6.4120 Other PDMRs Name Price per Share Shares acquired Mohammad Al Tuwaijri US$6.4120 £4.6374 Samir Assaf US$6.4120 Peter Boyles US$6.4120 £4.6374 Patrick Burke US$6.4120 £4.6374 John Flint US$6.4120 Pierre Goad US$6.4120 £4.6374 33 Pam Kaur US$6.4120 Stuart Levey US$6.4120 Andy Maguire US$6.4120 Paulo Maia US$6.4120 £4.6374 Antonio Simoes US$6.4120 Peter Wong US$6.4120 £4.6374 Camay Wong (spouse of Peter Wong) US$6.4120 1American Depositary Shares ('ADS') are categorised as equity derivatives under Part XV of the Securities and Futures Ordinance of Hong Kong. Each ADS represents five HSBC Holdings plc ordinary shares. ADS are traded in New York. 232,006 of the Shares acquired are subject to a charge. For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:21 April 2016
